Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 2, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective July 14, 1975 because he was not available for employment. The record contains substantial evidence to support the board’s finding that during the period of July 14, 1975 to October 15, 1975 the claimant failed to demonstrate that he made adequate efforts to obtain employment so as to be considered available for work. Accordingly, its determination must be sustained (Matter of Bennett [Catherwood] 33 AD2d 946). Claimant, in his brief, lists efforts made to obtain work in November and December, 1975. These efforts are not within the period in issue and cannot be considered on this appeal. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Main and Larkin, JJ., concur.